Citation Nr: 1633620	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1963 to April 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his hypertension prior to deciding the claim. 

The Veteran asserts that his hypertension was caused by or is related to his in-service exposure to herbicides.  Service treatment records indicate that he served in Vietnam as indicated by the fact that he was treated for malaria in a hospital there.  Therefore, it is presumed under law that he was exposed to herbicides coincident with such service, to include Agent Orange.  38 U.S.C.A. § 1116(f).  Post-service treatment records reveal a diagnosis of hypertension.  Given the Veteran's presumed in-service exposure to herbicides and current diagnosis, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.   

With regard to the opinion that is to be obtained on remand, the Board notes that hypertension is not on the list of diseases presumed to be related to herbicide exposure; however, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the examiner should consider the National Academy of Science's (NAS's) Update 2012 addressing the relationship between hypertension and herbicide exposure.  

Additionally, the Veteran has indicated that he received treatment from the VA Medical Center (VAMC) in Murfreesboro, Tennessee, between 1987 and 2012.  While a representative of that facility indicated in a January 2013 email that these records were unavailable, a formal determination that such records do not exist has not been issued pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  Thus, on remand, additional attempts to obtain such records should be made and if they are determined to be unavailable, a formal finding must be made.  Id.

Finally, due to the length of time which will elapse on remand, any updated VA treatment records dated during the course of the appeal should be obtained for consideration in the Veteran's appeal.  The Veteran should also be provided with an opportunity to identify and provide a release for any private treatment providers who have treated him for his hypertension, to include Dr. Urban who did not respond to VA's prior requests for treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records relevant to the claim for service connection for hypertension, to include any from the VAMC in Murfreesboro between 1987 and 2012.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his hypertension.  He should also be asked to provide an updated release for Dr. Urban.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should confirm the diagnosis of hypertension and opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, had its onset in the year immediately following service, or is otherwise the result of an incident in service, to include exposure to herbicides while stationed in Vietnam.  In offering such opinion, the examiner should consider NAS's Update 2012 addressing the relationship between such disease and herbicide exposure.

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




